Citation Nr: 0315379	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-06 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from August 1942 
to September 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied the 
issues of entitlement to service connection for a right knee 
disability and entitlement to service connection for 
residuals of a right leg injury, including a scar.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of these service connection claims.  Thereafter, by a June 
2002 rating action, the RO granted service connection for a 
surgical scar of the distal right thigh and assigned a 
noncompensable evaluation to this disability, effective from 
September 2000.  The veteran has not expressed specific 
disagreement with the noncompensable rating, or effective 
date, assigned to his service-connected right thigh scar.  As 
such, the only issue remaining on appellate before the Board 
includes the claim for service connection for a right knee 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not have a diagnosed right knee 
disability associated with his active military duty.  



CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service, nor may arthritis of the right knee 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In letters dated in November 2000 and June 2001, 
the August 2001 statement of the case, an August 2001 letter, 
and a subsequent supplemental statement of the case issued in 
July 2002, the RO informed the veteran and his representative 
of the specific provisions of the VCAA, the criteria used to 
adjudicate his service connection claim, the type of evidence 
needed to substantiate this issue, as well as the specific 
type of information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, the veteran was recently accorded a VA joints 
examination during the current appeal.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's service connection claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

The service medical records reflect treatment for 
osteochondroma of the right femur between August 1943 and 
January 1944 and are essentially negative for specific 
complaints of, treatment for, or findings of a right knee 
disability.  In January 1944, the veteran sought treatment 
for complaints of right knee pain.  X-rays taken of this 
joint showed a small exostasis on the anterior and lateral 
surface of the right femur approximately 8 inches from the 
lower end.  A physical examination completed one week later 
in the same month demonstrated that the range of motion of 
the veteran's knee was approximately normal.  The separation 
examination, which was conducted in September 1947, 
demonstrated that the veteran's extremities were normal.  

According to post-service private medical records, between 
October 1998 and August 2000, the veteran periodically sought 
treatment for symptoms of the lower extremities, including 
knee, pain.  In May 2000, the private treating physician 
assessed degenerative joint disease of the veteran's back and 
lower extremities.  In the following month, this same doctor 
noted that a physical examination had shown good range of 
motion of the veteran's knees and assessed degenerative joint 
disease of the back and lower extremities.  In August 2000, 
this same physician observed that the veteran was not using a 
cane and had stated that he did not need any sort of 
assistive device.  In addition, this doctor assessed knee 
pain.  

Subsequently, in a letter dated in January 2001, another 
private physician noted that she had been treating the 
veteran for a few months and that he had reported sustaining 
a right knee injury after falling into a foxhole during 
service.  This doctor expressed her opinion that the veteran 
has "chronic right knee pain secondary to an injury 
sustained while serving in World War II."  The physician 
further explained that, as she "was not present during that 
time [of the veteran's purported in-service injury to his 
right knee] and . . . [did] not have access to medical 
records dating that far back, . . . [she could not] describe 
the specific nature of the [in-service] injury."  The doctor 
did state that she was aware of the veteran's large right 
knee scar, the knee brace that he wore for comfort, as well 
as his use of a cane when walking.  

In March 2002, the veteran underwent a VA joints examination, 
at which time he reported having injured his right knee 
during active military duty when he fell into a foxhole and 
also sustained an injury to his right thigh.  The examiner 
explained that the veteran's service medical records 
indicated that, in May 1943, a lesion on the veteran's right 
lower extremity was excised and that, in October 1943, 
additional surgery was required to remove a recurrence.  A 
pathological report noted a diagnosis of osteochondroma.  

A physical examination of the veteran's right knee 
demonstrated mild varus deformity, active range of motion 
from zero to 135 degrees, no swelling or effusion, stability 
with all ligaments intact, maximal quadriceps circumference 
was 38.5 centimeters on the right and 36 centimeters on the 
left, maximal calf circumference of 31 centimeters 
bilaterally, and no neurovascular deficits.  X-rays taken of 
the veteran's right hip, right femur, and right knee were 
"really unremarkable" and showed no evidence of 
osteochondroma, the previous surgery, or significant 
arthritic changes in the right knee.  

The examiner diagnosed status post excision of osteochondroma 
of the distal right lateral femur as well as a well-healed, 
nontender, and non-deforming surgical scar of the distal 
right thigh.  Additionally, the examiner concluded that, 
although the veteran had some subjective complaints of right 
knee pain, the current examination provided no positive 
objective findings supportive of this symptom.  The examiner 
specifically stated that the examination, including the 
radiographic evaluation, was "quite normal."  The examiner 
expressed his opinion that the veteran has "no 
service-connected residual disability in the right femur or 
knee."  

At a personal hearing conducted at the RO before the 
undersigned Veterans Law Judge in January 2003, the veteran 
testified that he injured his right knee when he fell into a 
foxhole during his active military duty and that he has 
continued to experience pain in this joint since this 
in-service injury.  Hearing transcript (T.) at 3-30.  At this 
hearing, the veteran submitted a statement written by his 
wife who explained that she first met the veteran when he 
served with the United States Navy, that they married nine 
months later, and that he "did injure his right knee while 
on duty . . . [by falling] in a fox hole."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has contended that 
he injured his right knee during service when he fell into a 
foxhole and that he has continued to experience pain in this 
joint since the in-service injury.  See, e.g., T. at 3-30.  
The veteran's descriptions of his right knee condition are 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Importantly, however, such 
descriptions must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulation.  

In this regard, the Board notes that, according to the 
service medical records, in January 1944, the veteran 
complained of right knee pain.  Significantly, however, the 
next evidence of right knee symptomatology is dated in 
October 1998, almost 55 years later, when the veteran sought 
private medical care for right knee pain.  

Furthermore, although one of the veteran's private physician 
concluded in January 2001 that the veteran has chronic right 
knee pain secondary to an in-service injury, this doctor also 
admitted that she did not have access to the veteran's 
service medical records.  Significantly, the VA physician who 
did review the veteran's claims folder (including his service 
medical records) and who examined him in March 2002 concluded 
that the examination provided no positive objective findings 
supportive of the veteran's subjective complaints of right 
knee pain.  The VA examiner specifically stated that the 
March 2002 examination, including the radiographic 
evaluation, was "quite normal" and that the veteran had no 
residual right knee disability.  

Consequently, the claims folder contains no competent 
evidence of a current right knee disability associated with 
the veteran's active military duty.  Without evidence that 
the veteran sustained a right knee disability during his 
active military duty, service connection for such a disorder 
cannot be awarded.  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  The preponderance of the evidence is, 
therefore, against the veteran's claim of entitlement to 
service connection for a right knee disability.  As such, his 
claim for such a disability must be denied.  


ORDER

Service connection for a right knee disability is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

